DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 33 is objected to because of the following informalities:  There is an extraneous period in line 20 of claim 33. 
According to § 608.01(m) of the Manual for Patent Examining Procedure (MPEP), each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). It is suggested that Applicant review the claims of the references cited in this Office action to get a better understanding of how claims should be written.
Appropriate correction is required.

Claim33 is objected to because of the following informalities:  
In claim 33, in the fourth to last line, “a first visual cue” is a double recitation of that which has already been recited earlier in the claim. This objection could be overcome by replacing “a first visual cue” with --said first visual cue--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 27 recites “substantially continuously providing a first visual cue for highlighting said reference area” and “generally continuously providing the first visual cue for highlighting said reference document area as long as said reference document area is visible in said display window.” Claim 32 recites “wherein the first visual cue is not displayed when user’s contact with said touch-sensitive display is maintained.” 
The recitation in claim 32 cannot coexist with the limitations of claim 27. Thus claim 32 fails to include all the limitations of claim 27. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Due to the inconsistencies mentioned above with respect to claim 32, prior art could not accurately be applied to claim 32 at this time. Once the 112(d) problems have been overcome, then any relevant prior art will be applied. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27, 2, 29, and 30, are rejected under 35 U.S.C. 103 as being unpatentable over Aust (US 2009/0019389) in view of Wherry (US 2007/0236475) and Mercer (US 2009/0138815).
With respect to claim 27, Aust discloses the claimed method except for the touch-sensitive display and said initial display location being screen location of a user’s contact with said touch-sensitive display and the step of detecting a second scrolling user action as recited. Aust discloses a method for assisting a user of an electronic device in viewing information on said electronic device, 
said electronic device 100 having at least a processor (Aust discloses that device 100 can be a personal computer which inherently includes a processor; paragraph [0024]),
a memory storage 300 (Aust, paragraph [0025]), a display, said display having an at least a window displaying a portion of at least a document (Aust, paragraph [0007]; document shown in Fig. 4A),

the method comprising the method steps of:
detecting a first scrolling user action (“as scrolling occurs,” Aust paragraph [0038], Aust
discloses processes that occur after scrolling thus scrolling must inherently be detected); and

creating a computer memory description of a reference area of said document
(highlighted word as shown in Fig. 4B of Aust), said reference document area being a document area displayed at substantially an initial display location (location of cursor, Aust, paragraph [0038]), said initial display location being a screen location of a screen pointer at a moment when the first scrolling user action is detected; and

scrolling said display window from a first portion of said document to a second
portion of said document, wherein substantially continuously providing a first visual cue
(highlighted word) for highlighting said reference area (as scrolling occurs, as in FIG.
4C, the highlighted text moves along with the text 120,” Aust, paragraph [0038]; Fig. 4C).
Wherry teaches a similar method for highlighting a reference position in a scrolling user action on an electronic device including a touch-sensitive display 1510 wherein, said initial display location is a screen location of user’s contact with said touch sensitive display 1510 at a moment when the fist scrolling user action is detected (Wherry, paragraph [0122]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the display screen of Aust with the teaching of Wherry for the advantage of providing a highlighted reference area in a scrolling operation on ubiquitous devices such as smartphones which include touchscreens as the method for scrolling. 
Mercer teaches a method of assisting a user of an electronic device including 
detecting a second scrolling user action (“if the user performs several scroll operations in rapid succession,” Mercer, paragraph [0050]); and 
if an amount of time between the first scrolling user action and the second scrolling user action is less than a second predetermined amount of time (“0.25 seconds,” Mercer paragraph [0050]), then scrolling the display window to a third portion of said document (one of the several scroll operations), wherein generally continuously providing the first visual cue for highlighting said reference document area as long as said reference document area is visible in said display window (Mercer, paragraph [0050]), and 
disabling said first visual cue after a third predetermined amount of time (“All content would be considered ‘new’ until the user stops scrolling for at least the predefined interval of time,” Mercer, paragraphs [0048] and [0050]). The predefined interval of time being the third predetermined amount of time.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Mercer with the method disclosed by Aust for the advantage of providing the user with additional visual information about the scrolling operation so that the user can maintain an orientation in the document.
With respect to claim 2, Aust discloses that the first visual cue is disabled after a first
predetermined amount of time (“The visual marker may be removed from the display after a predetermined time period or delay following the deactivation or cessation of scrolling,” Aust, 
paragraph [0043]).
With respect to claim 29, Mercer teaches substantially continuously providing a second visual cue 501 for highlighting a distance between said reference document area (“non-overlapping text,” Mercer, paragraph [0053]) and said initial display location (Initial display,” Mercer, paragraph [0053], Figs. 5A, 5B, and 5C).
With respect to claim 30, Mercer teaches that the first visual cue for highlighting a reference document area (“overlapping content,” Mercer, paragraph [0045], Fig. 4E) in which the first visual cue is disabled by gradually fading away (Mercer, paragraph [0048]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Aust (US 2009/0019389), in view of Wherry (US 2007/0236475) and Mercer (US 2009/0138815), as applied to claim 27 above, and further in view of Lipman et al. (US 2014/0365889).
With respect to claim 19, Aust, as modified, discloses the claimed method except for the memory storage being configure to be integrated with said processor. However, Lipman et al. disclose an electronic device having at least one processor and memory storage 104 wherein said memory storage is configured to be integrated with said processor (“At least one of the processor(s) of processor and memory arrangement 104 may be integrated on the same die with computational logic of multi-media player 124,” Lipman et al., paragraphs [0017] and [0032]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Lipman et al. with the method disclosed by Aust, as modified, for the advantage of the compact and space-saving form of memory storage that is integrated with a processor.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Aust (US 2009/0019389), in view of Wherry (US 2007/0236475) and Mercer (US 2009/0138815), as applied to claim 27 above, and further in view of Dent et al. (US 2013/0191220).
With respect to claim 28, Aust, as modified, discloses the claimed method except for the scrolling temporarily continuing when users’ contact with the display is terminated. 
However, Dent et al. teaches an electronic device with a touch-sensitive display in which scrolling temporarily continues when a user’s contact with the display is terminated (“Scrolling can continue after the scrolling input has ended Dent et al., paragraph [0020]. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Dent et al. with the method disclosed by Aust, as modified, for the advantage of providing a quick way of scrolling through a large document or list that does not require a user to physically contact the screen for each scrolled line. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Aust (US 2009/0019389) in view of Wherry (US 2007/0236475) and Mercer (US 2009/0138815), as applied to claim 27 above, and further in view of Kelly et al. (US 6,738,084).
With respect to claim 31, Aust, as modified, discloses the claimed method except for allowing the user to define the presence or absence, size, shape, and color of the first visual cue as well as a spatial offset between the initial display location and the second visual cue can be defined or selected by the user.
However, Wherry teaches a method for assisting a user of an electronic device in viewing information including wherein the transparency of the fist visual cue 1520 can be defined or selected by the user (Wherry, paragraph [0054]). 
Additionally, Kelly teaches a similar method including a menu offering the user an opportunity to change any characteristics of the visual cue marker including size, style, position, understood to be offset, and color (col. 9, In. 41-51). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Kelly with the method disclosed by Aust, as modified, because one of ordinary skill in the art would have recognized that applying the known technique of Kelly would have yielded predictable results and resulted in an improved system that gives a user greater control of the look and feel of the system.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Aust (US 2009/0019389) in view of Wherry (US 2007/0236475), Lipman et al. (US 2014/0365889), and Mercer (US 2009/0138815).
With respect to claim 33, Aust discloses the claimed apparatus except for the scrolling input device being a touch-sensing device, except for the memory storage being configured to integrated with said processor, and except for detecting a second scrolling user action as recited. 
Aust discloses an apparatus comprising at least 
a processor (Aust discloses that device 100,400 can be a personal computer which inherently includes a processor; paragraph [0024]); and
	a scrolling input device  (while Aust does not explicitly disclose a scrolling input device, personal computers inherently include a scrolling device such as a mouse, trackball, or touch pad-such a device is inherent in a personal computer for controlling the cursor on the computer display); and
a display, said display including at least a window displaying a portion of at least a document (Aust, paragraph [0007]; document shown in Fig. 4A); and
a memory storage (Aust, paragraph [0027], Aust discloses a computer 400 for carrying out specific functions, thus the computer must include a memory storage for storing software to carry out those functions); 
said display, said processor, and said memory storage adapted to at least
detect a first scrolling user action (“as scrolling occurs,” Aust paragraph [0038], Aust discloses processes that occur after scrolling thus scrolling must inherently be detected),
detecting an initial display location, said initial display location being substantially a location of a screen pointer at a moment when the scrolling user action is detected (in order for the software to effectively display the text on the display, it must inherently know or “detect” the
initial display location); and
	create a computer memory representation of a reference area as an area of said document, said document area proximate to said initial display location (“Clicking on the word ‘$20,000’,” defines a reference area of said document area--the computer must inherently have created a memory representation since it has been instructed to highlight the word as shown, Aust, paragraph [0038]; Fig. 4B); and
	cause the scrolling of said display from a first portion of said document to a second portion of said document as a result of the first scrolling user action (as shown in Figs. 4B-4C of Aust) , wherein substantially continuously providing a first visual cue for highlighting said reference area (“Clicking on the word ‘$20,000’ creates a visual marker as shown in FIG. 4B. In this instance the user has selected highlighting or background color change (text color change or text characteristics may also be a visual marker option). As scrolling occurs, as in Fig. 4C, the highlighted text moves along with the text 120.”, Aust, paragraph [0038]).
Wherry teaches a similar apparatus adapted to highlight a reference position in a scrolling user action on an electronic device including a touch-sensitive display 1510 wherein, said initial display location is a screen location of user’s contact with said touch sensitive display 1510 at a moment when the fist scrolling user action is detected (Wherry, paragraph [0122]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the display screen of Aust with the teaching of Wherry for the advantage of providing a highlighted reference area in a scrolling operation on ubiquitous devices such as smartphones which include touchscreens as the method for scrolling. 
Lipman et al. teach an electronic device having at least one processor and memory storage 104 wherein said memory storage is configured to be integrated with said processor (“At least one of the processor(s) of processor and memory arrangement 104 may be integrated on the same die with computational logic of multi-media player 124,” Lipman et al., paragraphs [0017] and [0032]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Lipman et al. with the method disclosed by Aust for the advantage of the compact and space-saving form of memory storage that is integrated with a processor.
Mercer teaches a similar apparatus wherein said display, said processor, and said memory storage are further adapted to at least detect a second scrolling user action; and detect whether the amount of time between the first user action and the second user action is less than a first predetermined amount of time; and cause the scrolling of said touch-sensitive display from the second portion of said document to a third portion of said document as a result of the second scrolling user action, wherein substantially continuously providing a first visual cue for highlighting the reference area as long as said reference area is visible on said display; and disable said first visual cue after a second predetermined amount of time.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Mercer with the method disclosed by Aust for the advantage of providing the user with additional visual information about the scrolling operation so that the user can maintain an orientation in the document.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weinands et al. is cited to show another method and apparatus with a touch-sensitive screen for and a first visual cue to highlight a reference area of a document. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed 5/10/2021 have been fully considered but they are not persuasive of any error in the above rejection.
Applicant has argued the allowability of claims that were presented earlier in the prosecution of the application. However, Applicant had cancelled these claims apparently intending to pursue them in another application. However, since the presentation of those claims that had been indicated as containing allowable subject matter, the Aust, Mercer, and Lipman references had been discovered. Upon discovery of these references, the indication of allowable subject matter in a different set of claims was withdrawn (see Non-Final rejection of 1/28/2021). 
These reference are also applicable to the newly submitted claims 27-33 with the addition of the Wherry reference (which was cited in the first Office action in this application on 9/28/2018). 
That is, a touch-sensitive display is well-known and the process of scrolling on a touch-sensitive display is well-known. Thus one of ordinary skill in the art would have no difficulty in modifying electronic devices to work either with touch-sensitive displays or displays that require a separate device for scrolling.  The Wherry reference itself indicates that the disclosed touch-sensitive scrolling method can also be used on non-touch screen devices such as a mouse cursor and a traditional computer monitor (Wherry, paragraph [0035]). 
Thus the addition of the touch-sensitive display steps and/or device to the claims is determined to have been obvious as outlined above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        June 24, 2021